COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ralph O. Douglas v. Government Employees Insurance Company,
                          Unity National Bank, JPMorgan Chase Bank, N.A., as Acquirer of
                          Certain Assets and Liabilities of Washington Mutual Bank, The
                          Honorable Randy Roll, Dick Deguerin, and The Texas Court of
                          Criminal Appeals

Appellate case number:    01-12-00129-CV

Trial court case number: 2010-53065

Trial court:              125th District Court of Harris County

        Appellant, Ralph O. Douglas, has moved to recall the mandate. We dismiss the motion
for lack of jurisdiction. See TEX. R. APP. P. 18.7, 19.3.


       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Justice Jane Bland, Acting for the Court


Date: September 19, 2013

Panel consists of Justices Jennings, Bland, and Massengale.